HEB Grocery Company,




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   November 4, 2015

                                  No. 04-15-00152-CV

                                   Mary BARRERA,
                                      Appellant

                                            v.

                          HEB GROCERY COMPANY, LP,
                                  Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-14809
                      Honorable Michael E. Mery, Judge Presiding


                                     ORDER
    Appellee's second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to December 9, 2015.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court